
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


AMENDED AND RESTATED
SECURITY AGREEMENT
(Pledge and Assignment)


By and among

UNIVERSAL COMPRESSION INTERNATIONAL, INC.,
ENTERRA COMPRESSION INVESTMENT COMPANY,
UNIVERSAL COMPRESSION SERVICES, LLC,
UNIVERSAL COMPRESSION CANADIAN HOLDINGS, INC.

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
formerly FIRST UNION NATIONAL BANK, as US Administrative Agent

October 25, 2004

--------------------------------------------------------------------------------



AMENDED AND RESTATED SECURITY AGREEMENT
(Pledge and Assignment)

        THIS AMENDED AND RESTATED SECURITY AGREEMENT (this "Agreement") is made
as of October 25, 2004 from UNIVERSAL COMPRESSION INTERNATIONAL, INC., a
Delaware corporation, ENTERRA COMPRESSION INVESTMENT COMPANY, a Delaware
corporation, UNIVERSAL COMPRESSION SERVICES, LLC, a Delaware limited liability
company, and UNIVERSAL COMPRESSION CANADIAN HOLDINGS, INC., a Delaware
corporation with principal offices at 4444 Brittmoore Road, Houston, Texas 77041
(collectively "Pledgor"); and WACHOVIA BANK, NATIONAL ASSOCIATION, formerly
FIRST UNION NATIONAL BANK, with offices at 301 South College Street, Charlotte,
North Carolina 28288, as US Administrative Agent (in such capacity, the "Secured
Party") for the several banks now or hereafter parties to the hereinafter
defined Credit Agreement (individually, a "Lender" and collectively, the
"Lenders").

RECITALS

        A.    On even date herewith, Secured Party, UNIVERSAL COMPRESSION, INC.,
a Texas corporation (the "Company"), UNIVERSAL COMPRESSION (ONTARIO) LTD. (the
"Canadian Company") and the Lenders are executing an Amended and Restated Senior
Secured Revolving Credit Agreement (such agreement, as may from time to time be
amended, supplemented or restated, being hereinafter called the "Credit
Agreement") pursuant to which, upon the terms and conditions stated therein, the
Lenders agree to make loans to and extend credit on behalf of the Company and
the Canadian Borrower, up to the aggregate maximum principal amount of
$125,000,000, which Credit Agreement amends and restates that certain Senior
Secured Revolving Credit Agreement dated as of February 9, 2001 among the
Company, the Lenders from time to time party thereto and the Secured Party as
Administrative Agent for the Lenders.

        B.    On February 9, 2001, Universal Compression International, Inc.
("UCII") and the Secured Party entered into a certain Security Agreement (Pledge
and Assignment) (as amended, modified or restated, the "Original Security
Agreement") whereby UCII pledged certain assets as security for the Credit
Agreement.

        C.    The Company, UCII, Pledgor, the Lenders and the Secured Party
mutually desire to amend and restate the Original Security Agreement in its
entirety to, among other things, add three additional subsidiaries of the
Company as pledgors hereunder.

        D.    The Lenders have conditioned their obligations under the Credit
Agreement upon the execution and delivery by Pledgor of this Agreement, and
Pledgor has agreed to enter into this Agreement.

        C.    Therefore, in order to comply with the terms and conditions of the
Credit Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Pledgor hereby agrees with Secured
Party as follows:

ARTICLE 1

SECURITY INTEREST

        Section 1.01    Pledge.    Pledgor hereby pledges, assigns and grants to
Secured Party a security interest in and right of set-off against the assets
referred to in Section 1.02 (the "Collateral") to secure the prompt payment and
performance of the "Obligations" (as defined in Section 2.02) and the
performance by Pledgor of this Agreement.

1

--------------------------------------------------------------------------------



        Section 1.02    Collateral.    The Collateral consists of the following
types or items of property which are owned by Pledgor:

        (a)   The securities described or referred to in Exhibit A attached
hereto and made a part hereof; and

        (b)   (i) the certificates or instruments, if any, representing such
securities, (ii) all dividends (cash, stock or otherwise), cash, instruments,
rights to subscribe, purchase or sell and all other rights and property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such securities, (iii) all replacements, additions to
and substitutions for any of the property referred to in this Section 1.02,
including, without limitation, claims against third parties, (iv) the proceeds,
interest, profits and other income of or on any of the property referred to in
this Section 1.02, and (v) all books and records relating to any of the property
referred to in this Section 1.02.

It is expressly contemplated that additional securities or other property may
from time to time be pledged, assigned or granted to Secured Party as additional
security for the Obligations, and the term "Collateral" as used herein shall be
deemed for all purposes hereof to include all such additional securities and
property, together with all other property of the types described above related
thereto; provided, however, that in no event shall the term "Collateral" include
more than 65% of the issued and outstanding shares of stock, membership
interests or other equity interests of any Foreign Subsidiary.

        Section 1.03    Transfer of Collateral.    All certificates or
instruments representing or evidencing the Pledged Securities shall be delivered
to and held pursuant hereto by Secured Party or a Person designated by Secured
Party and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, or
(in the case of certificated securities) Secured Party shall have been provided
with evidence that the Pledged Securities have been otherwise transferred to
Secured Party in accordance with Section 8-301 of the Code, all in form and
substance satisfactory to Secured Party. Notwithstanding the preceding sentence,
at Secured Party's discretion, all Pledged Securities must be delivered or
transferred in such manner as to permit Secured Party to be a "protected
purchaser" to the extent of its security interest as provided in Section 8-303
of the Code. Secured Party shall have the right, at any time in its discretion
and without notice to Pledgor, to transfer to Secured Party or any of its
nominees any or all of the Pledged Securities, subject only to the revocable
rights specified in Section 6.06. In addition, Secured Party shall have the
right at any time to exchange certificates or instruments representing or
evidencing Pledged Securities for certificates or instruments of smaller or
larger denominations.

ARTICLE 2

DEFINITIONS

        Section 2.01    Terms Defined Above.    As used in this Agreement, the
terms defined above shall have the meanings respectively assigned to them.

        Section 2.02    Certain Definitions.    As used in this Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:

        "Agreement" means this Security Agreement, as the same may from time to
time be amended or supplemented.

        "Code" means the Uniform Commercial Code as presently in effect in the
State of Texas. Unless otherwise indicated by the context herein, all
uncapitalized terms which are defined in the Code shall have their respective
meanings as used in Articles 8 and 9 of the Code.

        "Event of Default" means any event specified in Section 6.01.

2

--------------------------------------------------------------------------------






        "Obligations" means the collective reference to (a) all obligations of
the Company and the Canadian Borrower under the Loan Documents, including,
without limitation, the unpaid principal of and interest on the Loans and the LC
Exposure and all other obligations and liabilities of the Company and the
Canadian Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and the LC Exposure and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company or the Canadian Borrower, whether or not a claim for postfiling or
post-petition interest is allowed in such proceeding) to the Secured Party or
any Lender (or, in the case of any Hedge Agreement referred to below, any Lender
Affiliate), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, the other Loan Documents
or any Hedge Agreement entered into by the Company or the Canadian Borrower with
any Lender (or any Lender Affiliate) or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Party or to the Lenders that are required to be paid by the
Company or the Canadian Borrower pursuant to the terms of any of the foregoing
agreements), and (b) all obligations of Pledgor which may arise under or in
connection with this Agreement or any other Loan Document to which Pledgor is a
party.

        The term "Obligations" shall mean all indebtedness, obligations and
liabilities described, referred to or mentioned in paragraphs (a) and (b) of
this definition, and all renewals, rearrangements, increases, substitutions and
extensions for any period thereof and amendments, supplements or modifications
thereto, in whole or in part.

        "Obligor" means any Person, other than Pledgor, liable (whether directly
or indirectly, primarily or secondarily) for the payment or performance of any
of the Obligations whether as maker, co-maker, endorser, guarantor,
accommodation party, general partner or otherwise.

        "Pledged Securities" means all of the securities and other property
(whether or not the same constitutes a "security" under the Code) referred to in
Section 1.02 and all additional securities (as that term is defined in the
Code), if any, constituting Collateral under this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

        In order to induce Secured Party to accept this Agreement, Pledgor
represents and warrants to Secured Party (which representations and warranties
will survive the creation and payment of the Obligations) that:

        Section 3.01    Ownership of Collateral; Encumbrances.    Except as
otherwise permitted by the Credit Agreement, Pledgor is the record and
beneficial owner of the Collateral free and clear of any adverse claim, lien,
security interest, option or other charge or encumbrance except for the security
interest created by this Agreement, and Pledgor has full right, power and
authority to pledge, assign and grant a security interest in the Collateral to
Secured Party.

        Section 3.02    No Required Consent.    No authorization, consent,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body (other than the filing of financing statements) is
required for (i) the due execution, delivery and performance by Pledgor of this
Agreement, (ii) the grant by Pledgor of the security interest granted by this
Agreement, (iii) the perfection of such security interest, or (iv) the exercise
by Secured Party of its rights and remedies under this Agreement.

3

--------------------------------------------------------------------------------




        Section 3.03    Pledged Securities.    The Pledged Securities pledged by
Pledgor collectively constitute the percentage of the issued and outstanding
shares of common stock of the issuers thereof set forth on Exhibit A. The
Pledged Securities have been duly authorized and validly issued, and are fully
paid and non-assessable.

        Section 3.04    First Priority Security Interest.    The pledge of
Pledged Securities pursuant to this Agreement creates a valid and perfected
first priority security interest in the Collateral, enforceable against Pledgor
and all third parties and securing payment of the Obligations.

        Section 3.05    Collateral.    All statements or other information
provided by Pledgor to Secured Party describing or with respect to the
Collateral is or (in the case of subsequently furnished information) will be
when provided correct and complete in all material respects.

ARTICLE 4

COVENANTS AND AGREEMENTS

        Pledgor will at all times comply with the covenants and agreements
contained in this Article 4, from the date hereof and for so long as any part of
the Obligations are outstanding.

        Section 4.01    Sale, Disposition or Encumbrance of
Collateral.    Except as otherwise permitted by the Credit Agreement, Pledgor
will not in any way encumber any of the Collateral (or permit or suffer any of
the Collateral to be encumbered) or sell, pledge, assign, lend or otherwise
dispose of or transfer any of the Collateral to or in favor of any Person other
than Secured Party.

        Section 4.02    Voting Rights; Dividends or Distributions.    So long as
no Event of Default shall have occurred and be continuing:

        (a)   Pledgor shall be entitled to exercise any and all voting,
management and/or other consensual rights and powers inuring to an owner of the
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement and the other Loan Documents.

        (b)   Pledgor shall be entitled to receive and retain any and all
dividends and interest paid in respect of the Collateral, provided, however,
that any and all

          (i)  dividends and interest paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for (including, without limitation,
any certificate, share or interest purchased or exchanged in connection with a
tender offer or merger agreement), any Collateral,

         (ii)  dividends and other distributions paid or payable in cash in
respect of any Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, or reclassification, and

        (iii)  cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Collateral,

shall be, and shall be promptly delivered to Secured Party to hold as,
Collateral and shall, if received by Pledgor, be received in trust for the
benefit of Secured Party, be segregated from the other property or funds of
Pledgor, and be promptly delivered to Secured Party as Collateral in the same
form as so received (with any necessary endorsement).

        Section 4.03    Records and Information.    Pledgor shall keep accurate
and complete records of the Collateral (including proceeds, payments,
distributions, income and profits). Pledgor will promptly provide written notice
to Secured Party of all information which in any way relates to or affects the
filing of any financing statement or other public notices or recordings, or the
delivery and possession of items of Collateral for the purpose of perfecting a
security interest in the Collateral.

4

--------------------------------------------------------------------------------




        Section 4.04    Certain Liabilities.    Pledgor hereby assumes all
liability for the Collateral, the security interest created hereunder and any
use, possession, maintenance, management, enforcement or collection of any or
all of the Collateral.

        Section 4.05    Further Assurances.    Upon the request of Secured
Party, Pledgor shall (at Pledgor's expense) execute and deliver all such
assignments, certificates, instruments, securities, notifications to financial
intermediaries, clearing corporations, issuers of securities or other third
parties or other documents and give further assurances and do all other acts and
things as Secured Party may reasonably request to perfect Secured Party's
interest in the Collateral or to protect, enforce or otherwise effect Secured
Party's rights and remedies hereunder.

        Section 4.06    Rights to Sell.    If Secured Party shall determine to
exercise its rights to sell all or any of the Collateral pursuant to its rights
hereunder, Pledgor agrees, at its own expense, to use its best efforts to do or
cause to be done all such acts and things as may be necessary to make such sale
of the Collateral or any part thereof valid and binding and in compliance with
applicable law. Pledgor further acknowledges the impossibility of ascertaining
the amount of damages which would be suffered by Secured Party by reason of the
failure by Pledgor to perform any of the covenants contained in this
Section 4.06 and consequently agrees that if Pledgor shall fail to perform any
of such covenants, it shall pay, as liquidated damages, and not as penalty, an
amount (in no event to exceed the amount of Obligations then outstanding) equal
to the value of the Collateral on the date the Secured Party shall demand
compliance with this Section 4.06.

ARTICLE 5

RIGHTS, DUTIES AND POWERS OF SECURED PARTY

        The following rights, duties and powers of Secured Party are applicable
irrespective of whether an Event of Default occurs and is continuing:

        Section 5.01    Discharge Encumbrances.    Secured Party may, at its
option, discharge any taxes, liens, security interests or other encumbrances at
any time levied or placed on the Collateral. Pledgor agrees to reimburse Secured
Party upon demand for any payment so made, plus interest thereon from the date
of Secured Party's demand at the Post-Default Rate.

        Section 5.02    Transfer of Collateral.    Subject to the terms of the
Credit Agreement, Secured Party may transfer any or all of the Obligations, and
upon any such transfer Secured Party may transfer its interest in any or all of
the Collateral and shall be fully discharged thereafter from all liability
therefor. Any transferee of the Collateral shall be vested with all rights,
powers and remedies of Secured Party hereunder.

        Section 5.03    Cumulative and Other Rights.    The rights, powers and
remedies of Secured Party hereunder are in addition to all rights, powers and
remedies given by law or in equity. The exercise by Secured Party of any one or
more of the rights, powers and remedies herein shall not be construed as a
waiver of any other rights, powers and remedies, including, without limitation,
any other rights of set-off. If any of the Obligations are given in renewal,
extension for any period or rearrangement, or applied toward the payment of debt
secured by any lien, Secured Party shall be, and is hereby, subrogated (to the
maximum extent permitted by law) to all the rights, titles, interests and liens
securing the debt so renewed, extended, rearranged or paid.

        Section 5.04    Disclaimer of Certain Duties.    The powers conferred
upon Secured Party by this Agreement are to protect its interest in the
Collateral and shall not impose any duty upon Secured Party to exercise any such
powers. Pledgor hereby agrees that Secured Party shall not be liable for, nor
shall the indebtedness evidenced by the Obligations be diminished by, Secured
Party's delay or failure to collect upon, foreclose, sell, take possession of or
otherwise obtain value for the Collateral.

5

--------------------------------------------------------------------------------




        Section 5.05    Custody and Preservation of the Collateral.    Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral, it being understood and agreed, however, that Secured
Party shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not Secured Party has or is deemed to
have knowledge of such matters, or (ii) taking any necessary steps to preserve
rights against Persons or entities with respect to any Collateral.

ARTICLE 6

EVENTS OF DEFAULT

        Section 6.01    Events.    An "Event of Default" as defined in the
Credit Agreement) which has occurred and is continuing shall constitute an Event
of Default under this Agreement.

        Section 6.02    Remedies.    Upon the occurrence and during the
continuance of any Event of Default, Secured Party may take any or all of the
following actions without notice or demand to Pledgor:

        (a)   Subject to applicable provisions contained in the Credit
Agreement, declare all or part of the indebtedness pursuant to the Obligations
immediately due and payable and enforce payment of the same by Pledgor or any
Obligor.

        (b)   Sell, in one or more sales and in one or more parcels, or
otherwise dispose of any or all of the Collateral in any commercially reasonable
manner as Secured Party may elect, in a public or private transaction, at any
location as deemed reasonable by Secured Party either for cash or credit or for
future delivery at such price as Secured Party may deem fair, and (unless
prohibited by the Code, as adopted in any applicable jurisdiction) Secured Party
may be the purchaser of any or all Collateral so sold and may apply upon the
purchase price therefor any Obligations secured hereby. Any such sale or
transfer by Secured Party either to itself or to any other Person shall be
absolutely free from any claim of right by Pledgor, including any equity or
right of redemption, stay or appraisal which Pledgor has or may have under any
rule of law, regulation or statute now existing or hereafter adopted. Upon any
such sale or transfer, Secured Party shall have the right to deliver, assign and
transfer to the purchaser or transferee thereof the Collateral so sold or
transferred. If Secured Party deems it advisable to do so, it may restrict the
bidders or purchasers of any such sale or transfer to Persons or entities who
will represent and agree that they are purchasing the Collateral for their own
account and not with the view to the distribution or resale of any of the
Collateral. Secured Party may, at its discretion, provide for a public sale, and
any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as Secured Party may fix in the
notice of such sale. Secured Party shall not be obligated to make any sale
pursuant to any such notice. Secured Party may, without notice or publication,
adjourn any public or private sale by announcement at any time and place fixed
for such sale, and such sale may be made at any time or place to which the same
may be so adjourned. In the event any sale or transfer hereunder is not
completed or is defective in the opinion of Secured Party, such sale or transfer
shall not exhaust the rights of Secured Party hereunder, and Secured Party shall
have the right to cause one or more subsequent sales or transfers to be made
hereunder. If only part of the Collateral is sold or transferred such that the
Obligations remain outstanding (in whole or in part), Secured Party's rights and
remedies hereunder shall not be exhausted, waived or modified, and Secured Party
is specifically empowered to make one or more successive sales or transfers
until all the Collateral shall be sold or transferred and all the Obligations
are paid. In the event that Secured Party elects not to sell the Collateral,
Secured Party retains its rights to dispose of or utilize the Collateral or any
part or

6

--------------------------------------------------------------------------------






parts thereof in any manner authorized or permitted by law or in equity, and to
apply the proceeds of the same towards payment of the Obligations.

        (c)   Apply proceeds of the disposition of the Collateral to the
Obligations in any manner elected by Secured Party and permitted by the Code or
otherwise permitted by law or in equity. Such application may include, without
limitation, the reasonable attorneys' fees and legal expenses incurred by
Secured Party.

        (d)   Appoint any Person as agent to perform any act or acts necessary
or incident to any sale or transfer by Secured Party of the Collateral.

        (e)   Receive, change the address for delivery, open and dispose of mail
addressed to Pledgor, and to execute, assign and endorse negotiable and other
instruments for the payment of money, documents of title or other evidences of
payment, shipment or storage for any form of Collateral on behalf of and in the
name of Pledgor.

        (f)    Exercise all other rights and remedies permitted by law or in
equity.

        Section 6.03    Attorney-in-Fact.    Pledgor hereby irrevocably appoints
Secured Party as Pledgor's attorney-in-fact, with full authority in the place
and stead of Pledgor and in the name of Pledgor or otherwise, from time to time
in Secured Party's discretion upon the occurrence and during the continuance of
an Event of Default, but at Pledgor's cost and expense and without notice to
Pledgor, to take any action and to execute any assignment, certificate, stock
power, notification, document or instrument which Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to Pledgor representing any dividend, interest payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

        Section 6.04    Liability for Deficiency.    If any sale or other
disposition of Collateral by Secured Party in compliance with the Loan Documents
and applicable law or any other action of Secured Party hereunder in compliance
with the Loan Documents and applicable law results in reduction of the
Obligations, such action will not release Pledgor from its liability to Secured
Party for any unpaid Obligations, including costs, charges and expenses incurred
in the liquidation of Collateral, together with interest thereon, and the same
shall be immediately due and payable to Secured Party at Secured Party's address
set forth in the opening paragraph hereof.

        Section 6.05    Reasonable Notice.    If any applicable provision of any
law requires Secured Party to give reasonable notice of any sale or disposition
or other action, Pledgor hereby agrees that ten days' prior written notice shall
constitute reasonable notice thereof. Such notice, in the case of public sale,
shall state the time and place fixed for such sale and, in the case of private
sale, the time after which such sale is to be made.

        Section 6.06    Pledged Securities.    Upon the occurrence and during
the continuance of an Event of Default:

        (a)   All rights of Pledgor to receive the dividends and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 4.02 shall cease, and all such rights shall thereupon become vested
in Secured Party who shall thereupon have the sole right to receive and hold as
Collateral such dividends and interest payments, but Secured Party shall have no
duty to receive and hold such dividends and interest payments and shall not be
responsible for any failure to do so or delay in so doing.

        (b)   All dividends and interest payments which are received by Pledgor
contrary to the provisions of this Section 6.06 shall be received in trust for
the benefit of Secured Party, shall be segregated from other funds of Pledgor
and shall be promptly paid over to Secured Party as Collateral in the same form
as so received (with any necessary indorsement).

7

--------------------------------------------------------------------------------






        (c)   Secured Party may exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Securities as if it were the absolute owner thereof,
including without limitation, the right to exchange at its discretion, any and
all of the Pledged Securities upon the merger, consolidation, reorganization,
recapitalization or other readjustment of any issuer of such Pledged Securities
or upon the exercise by any such issuer or Secured Party of any right, privilege
or option pertaining to any of the Pledged Securities and in connection
therewith, to deposit and deliver any and all of the Pledged Securities with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine, all without liability except to
account for property actually received by it, but Secured Party shall have no
duty to exercise any of the aforesaid rights, privileges or options and shall
not be responsible for any failure to do so or delay in so doing.

        Section 6.07    Non-judicial Enforcement.    To the extent permitted by
law, Secured Party may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law Pledgor
expressly waives any and all legal rights which might otherwise require Secured
Party to enforce its rights by judicial process.

ARTICLE 7

MISCELLANEOUS PROVISIONS

        Section 7.01    Notices.    Any notice required or permitted to be given
under or in connection with this Agreement shall be in writing and shall be
mailed by first class or express mail, postage prepaid, or sent by telex,
telegram, telecopy or other similar form of rapid written transmission or
personally delivered to the receiving party. All such communications shall be
mailed, sent or delivered at the address respectively indicated in the opening
paragraph hereof or at such other address as either party may have furnished the
other party in writing. Any communication so addressed and mailed shall be
deemed to be given when so mailed, any notice so sent by rapid written
transmission shall be deemed to be given when receipt of such transmission is
acknowledged by the receiving operator or equipment, and any communication so
delivered in person shall be deemed to be given when receipted for or actually
received by Pledgor or Secured Party, as the case may be.

        Section 7.02    Amendments and Waivers.    Secured Party's acceptance of
partial or delinquent payments or any forbearance, failure or delay by Secured
Party in exercising any right, power or remedy hereunder shall not be deemed a
waiver of any obligation of Pledgor or any Obligor, or of any right, power or
remedy of Secured Party; and no partial exercise of any right, power or remedy
shall preclude any other or further exercise thereof. Secured Party may remedy
any Event of Default hereunder or in connection with the Obligations without
waiving the Event of Default so remedied. Pledgor hereby agrees that if Secured
Party agrees to a waiver of any provision hereunder, or an exchange of or
release of the Collateral, or the addition or release of any Obligor or other
Person, any such action shall not constitute a waiver of any of Secured Party's
other rights or of Pledgor's obligations hereunder. This Agreement may be
amended only by an instrument in writing executed jointly by Pledgor and Secured
Party and may be supplemented only by documents delivered or to be delivered in
accordance with the express terms hereof.

        Section 7.03    Copy as Financing Statement.    A photocopy or other
reproduction of this Agreement may be delivered by Pledgor or Secured Party to
any financial intermediary or other third party for the purpose of transferring
or perfecting any or all of the Pledged Securities to Secured Party or its
designee or assignee.

        Section 7.04    Possession of Collateral.    Secured Party shall be
deemed to have possession of any Collateral in transit to it or set apart for it
(or, in either case, any of its agents, affiliates or correspondents).

8

--------------------------------------------------------------------------------




        Section 7.05    Redelivery of Collateral.    If any sale or transfer of
Collateral by Secured Party results in full satisfaction of the Obligations, and
after such sale or transfer and discharge there remains a surplus of proceeds,
Secured Party will deliver to Pledgor such excess proceeds in a commercially
reasonable time; provided, however, that Secured Party shall not have any
liability for any interest, cost or expense in connection with any delay in
delivering such proceeds to Pledgor.

        Section 7.06    Governing Law; Jurisdiction.    This Agreement and the
security interest granted hereby shall be construed in accordance with and
governed by the laws of the State of Texas (except to the extent that the laws
of any other jurisdiction govern the perfection and priority of the security
interests granted hereby).

        Section 7.07    Continuing Security Agreement.    

        (a)   Except as may be expressly applicable pursuant to Sections 9-620,
9-621 and 9-624 of the Code, no action taken or omission to act by Secured Party
hereunder, including, without limitation, any exercise of voting or consensual
rights pursuant to Section 4.08 or any other action taken or inaction pursuant
to Section 6.02, shall be deemed to constitute a retention of the Collateral in
satisfaction of the Obligations or otherwise to be in full satisfaction of the
Obligations, and the Obligations shall remain in full force and effect, until
Secured Party shall have applied payments (including, without limitation,
collections from Collateral) towards the Obligations in the full amount then
outstanding or until such subsequent time as is hereinafter provided in
subsection (b) below.

        (b)   To the extent that any payments on the Obligations or proceeds of
the Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Secured Party, and Secured Party's security interests, rights, powers and
remedies hereunder shall continue in full force and effect. In such event, this
Agreement shall be automatically reinstated if it shall theretofore have been
terminated pursuant to Section 7.08.

        Section 7.08    Termination.    The grant of a security interest
hereunder and all of Secured Party's rights, powers and remedies in connection
therewith shall remain in full force and effect until Secured Party has
(i) retransferred and delivered all Collateral in its possession to Pledgor, and
(ii) executed a written release or termination statement and reassigned to
Pledgor without recourse or warranty any remaining Collateral and all rights
conveyed hereby. Upon the complete payment of the Obligations (other than any
indemnity which is not yet due and payable) and the compliance by Pledgor with
all covenants and agreements hereof, Secured Party, at the written request and
expense of Pledgor, will release, reassign and transfer the Collateral to
Pledgor and declare this Agreement to be of no further force or effect.
Notwithstanding the foregoing, the reimbursement and indemnification provisions
of Section 4.04 and the provisions of subsection 7.07(b) shall survive the
termination of this Agreement.

        Section 7.09    Counterparts; Effectiveness.    This Agreement may be
executed in two or more counterparts. Each counterpart is deemed an original,
but all such counterparts taken together constitute one and the same instrument.
This Agreement becomes effective upon the execution hereof by Pledgor and
delivery of the same to Secured Party, and it is not necessary for Secured Party
to execute any acceptance hereof or otherwise signify or express its acceptance
hereof.

[Signatures begin next page]

9

--------------------------------------------------------------------------------



    PLEDGOR:
 
 
UNIVERSAL COMPRESSION INTERNATIONAL, INC., a Delaware corporation
 
 
By:
/s/  J. MICHAEL ANDERSON      

--------------------------------------------------------------------------------

J. Michael Anderson, Senior Vice President and Chief Financial Officer
 
 
ENTERRA COMPRESSION INVESTMENT COMPANY, a Delaware corporation
 
 
By:
/s/  J. MICHAEL ANDERSON      

--------------------------------------------------------------------------------

J. Michael Anderson, Senior Vice President and Chief Financial Officer
 
 
UNIVERSAL COMPRESSION SERVICES, LLC, a Delaware limited liability company
 
 
By:
/s/  J. MICHAEL ANDERSON      

--------------------------------------------------------------------------------

J. Michael Anderson, Senior Vice President and Chief Financial Officer
 
 
UNIVERSAL COMPRESSION CANADIAN HOLDINGS, INC., a Delaware corporation
 
 
By:
/s/  J. MICHAEL ANDERSON      

--------------------------------------------------------------------------------

J. Michael Anderson, Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------



EXHIBIT "A"

Issuer


--------------------------------------------------------------------------------

  Owner

--------------------------------------------------------------------------------

  Stock Cert. No.

--------------------------------------------------------------------------------

  No. of Shares Pledged

--------------------------------------------------------------------------------

  Percentage
of Issued
Stock Pledged

--------------------------------------------------------------------------------

  Universal Compression International, Inc. (Delaware)   Universal
Compression, Inc.   1   100   100 %
Compressor Systems International, Inc. (Delaware)
 
Universal Compression, Inc.
 
2
 
1,500
 
100
%
Universal Compression International Ltd. (Cayman Island)
 
Universal Compression International, Inc.
 
4
 
65
 
65
%
Compression Services de Mexico, S.A. de C.V. (Mexico)
 
Universal Compression International, Inc.
 
1
 
97,500
 
65
%
Enterra Compression Investment Company (Delaware)
 
Universal Compression International, Inc.
 
4
 
1,002
 
100
%
Universal Compression de Mexico, S.A. de C.V. (Mexico)
 
Universal Compression International, Inc.
 
3
 
32,500
 
65
%
Universal Compression de Venezuela Unicom, C.A. (Venezuela)
 
Universal Compression International, Inc.
 
1
 
35,186,328
 
65
%
Universal Compression Canadian Holdings, Inc. (Delaware)
 
Enterra Compression Investment Company
 
2
 
100
 
100
%
UCO Compression Holding, L.L.C. (Delaware)
 
Enterra Compression Investment Company
 
3
 
640
 
64
%
UCO Compression Holding, L.L.C. (Delaware)
 
Enterra Compression Investment Company
 
4
 
360
 
36
%
Universal Compression Services, LLC (Delaware)
 
Enterra Compression Investment Company
 
6
 
3,600
 
36
%
Universal Compression Services, LLC (Delaware)
 
Enterra Compression Investment Company
 
7
 
6,400
 
64
%
Universal Compression (Ontario) Ltd. (British Virgin Islands)
 
Universal Compression Canadian Holdings, Inc.
 
5
 
46,216,501
 
65
%
Universal Compression (Thailand) Ltd. (Thailand)
 
Universal Compression Services, LLC
 
25
 
25,996
 
64.9999
%
Universal Compression Services de Venezuela, C.A. (Venezuela)
 
Universal Compression Services, LLC
 
1
 
2,317,657
 
65
%
Universal Compression (Australia) Pty Ltd (Australia)
 
Universal Compression Services, LLC
 
2
 
65
 
65
%

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED SECURITY AGREEMENT (Pledge and Assignment)
